FILED
                            NOT FOR PUBLICATION                             DEC 13 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-50569

               Plaintiff - Appellee,             D.C. No. 3:09-cr-01605-LAB

  v.
                                                 MEMORANDUM *
VIOLETA CERVERA-LORNA,

               Defendant - Appellant.



                    Appeal from the United States District Court
                      for the Southern District of California
                     Larry A. Burns, District Judge, Presiding

                            Submitted December 6, 2010 **

Before:        GOODWIN, RYMER, and GRABER, Circuit Judges.

       Violeta Cervera-Lorna appeals from the 78-month sentence imposed

following her guilty-plea conviction for importation of methamphetamine, in

violation of 21 U.S.C. §§ 952 and 960. We have jurisdiction under 28 U.S.C.

§ 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Cervera-Lorna contends that the district court erred by denying her request

for a two-level minor role adjustment pursuant to U.S.S.G. § 3B1.2. The district

court did not clearly err by denying Cervera-Lorna’s request for a downward

adjustment. See United States v. Cantrell, 433 F.3d 1269, 1283-84 (9th Cir. 2006);

see also United States v. Hursh, 217 F.3d 761, 770 (9th Cir. 2000) (the fact that a

defendant acted as a courier does not mean his role was minor).

      Cervera-Lorna also contends that the district court’s denial of a minor role

adjustment created a drastic sentencing disparity between her and similarly situated

defendants. This argument is unpersuasive. In any event, the record reflects that

the district court specifically granted a downward variance in order to avoid

sentencing disparities with similarly situated defendants, in accordance with 18

U.S.C. § 3553(a)(6).

      The government’s request to strike opposing counsel’s declaration is denied

as moot.

      AFFIRMED.




                                          2                                     09-50569